United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 09-3308
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * District of Nebraska.
Vincent A. Caulfield,                    *
                                         * [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                              Submitted: March 8, 2010
                                 Filed: June 9, 2010
                                  ___________

Before SMITH, BENTON, and SHEPHERD, Circuit Judges.
                            ___________

PER CURIAM.

       Appellant, Vincent A. Caulfield, challenges the 24-month sentence imposed by
the district court1 upon revocation of Caulfield’s term of supervised release. In 2004
Caulfield was convicted of the unlawful transportation of firearms, see 18 U.S.C.
§ 922(g)(1), and he was sentenced to 51 months imprisonment and three years of
supervised release. Two months after commencement of Caulfield’s supervised
release, the United States filed a petition seeking revocation of Caulfield’s supervised


      1
        The Honorable Laurie Smith Camp, United States District Judge for the
District of Nebraska.
release, alleging the following violations: (1) failure to report for drug testing; (2)
failure to report to the probation office; (3) failure to obtain employment; (4) testing
positive for methamphetamine; and (5) failure to obtain an evaluation and participate
in alcohol and drug abuse treatment. Caulfield admitted the violations and his
supervised release was revoked in September 2009. The district court found that
Caulfield’s advisory Guidelines sentencing range was 8-14 months. However, the
district court followed the recommendation of the probation officer and sentenced
Caulfield to 24 months imprisonment, with no term of supervised release to follow.2
In this appeal, Caulfield challenges his sentence, contending that the district court
procedurally erred in failing to set forth any reasons for the upward variance. We
affirm.

       “We review a district court’s revocation sentencing decisions using the same
standards that we apply to initial sentencing decisions.” United States v. Miller, 557
F.3d 910, 915-16 (8th Cir. 2009). “A sentence is procedurally unreasonable if the
district court, inter alia, ‘fail[ed] to consider the [18 U.S.C.] § 3553(a) factors, . . . or
fail[ed] to adequately explain the chosen sentence.’” United States v. Perkins, 526
F.3d 1107, 1110 (8th Cir. 2008) (quoting United States v. Robinson, 516 F.3d 716,
717 (8th Cir. 2008)). The § 3553(a) factors which are relevant to a sentence imposed
upon revocation of supervised release are listed under 18 U.S.C. § 3583(e). United
States v. Franklin, 397 F.3d 604, 606 n.3 (8th Cir. 2005). “A district court is not
required to make specific findings; all that is generally required to satisfy the appellate
court is evidence that the district court was aware of the relevant factors.” Perkins,


       2
        In December 2008, an indictment was returned in the district court charging
Caulfield with being a felon in possession of a firearm. Caulfield entered a plea of
guilty to the new charge and sentencing on that charge was combined with sentencing
in the revocation case in a single hearing. Caulfield was sentenced on the firearm
conviction to a term of 57 months imprisonment to run consecutively to the revocation
sentence.


                                            -2-
526 F.3d at 1110. Where the sentencing court varies from the advisory Guidelines
range, we give “due deference to the district court’s decision that the § 3553(a)
factors, on a whole, justify the extent of the variance.” Gall v. United States, 552 U.S.
38, 51 (2007).

       Normally, we review a claim of procedural error in sentencing under a
deferential abuse of discretion standard. See United States v. Merrival, 521 F.3d 889,
890 (8th Cir. 2008). Here, however, Caulfield failed to object to the alleged failure
of the district court to adequately explain the reasons for the upward variance,
therefore we review for plain error. Miller, 557 F.3d at 916. Plain error is error that
is plain and affects the appellant’s substantial rights. United States v. Olano, 507 U.S.
725, 732 (1993). “We will exercise our discretion to correct such an error only if the
error ‘seriously affect[s] the fairness, integrity, or public reputation of judicial
proceedings.’” Miller, 557 F.3d at 916 (quoting Olano, 507 U.S. at 732). Applying
this standard, we find that the district court explained that, while on supervised
release, Caulfield not only committed the five violations giving rise to the revocation
petition but also committed another serious crime—being a felon in possession of a
firearm. We also note that the district judge who imposed the sentence now under
review also imposed Caulfield’s initial sentence. We conclude that the district court’s
explanation was adequate, that the court did not commit error—plain or otherwise—in
varying above the advisory Guidelines range by ten months, and that “the § 3553(a)
factors, on a whole, justif[ied] the extent of the variance.” See Gall, 552 U.S. at 51.

      Accordingly, we affirm the judgment of the district court.
                       ___________________________




                                           -3-